Citation Nr: 9929647	
Decision Date: 10/15/99    Archive Date: 10/29/99

DOCKET NO.  95-05 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability, to include post-traumatic stress disorder.

2.  Entitlement to service connection for ulcers.

3.  Entitlement to service connection for residuals of 
rheumatic fever, to include a heart disorder.

4.  Entitlement to service connection for residuals of dengue 
fever, to include a heart disorder.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart




ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from December 1939 to July 
1945.  This appeal arises from a June 1994 rating decision of 
the Buffalo, New York, Regional Office (RO) which denied 
service connection for a psychiatric disability to include 
post-traumatic stress disorder (PTSD), ulcers, and residuals 
of rheumatic fever.  The appeal also arises from a September 
1995 rating decision which denied service connection for 
residuals of dengue fever.  The veteran appealed these 
determinations.

In February 1997, the Board of Veterans' Appeals (Board) 
remanded this case for development of the medical evidence.  
The case has now returned for further appellate 
consideration.


FINDINGS OF FACT

1.  The veteran has not submitted appropriate medical 
evidence of the a current psychiatric disability and, 
therefore, has not presented a plausible claim for service 
connection.

2.  The veteran has not submitted appropriate medical 
evidence of the a current ulcer disorder and, therefore, has 
not presented a plausible claim for service connection.

3.  The medical evidence establishes a current diagnosis for 
aortic valve disease that was linked to a long standing heart 
murmur.

4.  The veteran has submitted credible evidence of an in-
service high fever and a subsequent long standing heart 
murmur.


CONCLUSIONS OF LAW

1.  The veteran has not submitted a well-grounded claim for 
service connection for a psychiatric disability, to include 
PTSD.  38 U.S.C.A. § 5107 (West 1991).

2.  The veteran has not submitted a well-grounded claim for 
service connection for ulcers.  38 U.S.C.A. § 5107 (West 
1991).

3.  The claim for service connection for residuals of dengue 
fever, to include a heart disorder, is well grounded.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 C.F.R. 
§ 3.303 (1998).

4.  The claim for service connection for residuals of 
rhuematic fever, to include a heart disorder, is well 
grounded.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 
38 C.F.R. § 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background.

The veteran filed a claim for service connection for a 
psychiatric disability, ulcers, and residuals of rheumatic 
fever in May 1993.  It was asserted by the veteran that he 
had incurred rheumatic fever in 1944 while serving in Saipan.  
He claimed that he had received private medical treatment for 
his ulcers and psychiatric disability in 1945.

In early September 1993, the RO requested that the veteran 
identify the healthcare providers that had treated his 
claimed disabilities since his separation from the military.  
He was informed that the best evidence would be medical 
records showing treatment of his claimed disabilities and 
that he could submit this evidence himself directly to the 
VA.  The veteran was warned that his failure to provide this 
type of evidence could have an adverse affect on his claims.

A response was received from the National Personnel Records 
Center (NPRC) in St. Louis, Missouri, in mid-September 1993.  
The NPRC indicated that the veteran's service medical records 
may have been destroyed in a fire.  It was requested that the 
veteran provided more detailed information about his military 
service and treatment in order to conduct more detailed 
research for any available records.  By letter of late 
September 1993, the RO informed the veteran of the NPRC's 
response and requested that he provide the needed 
information.  He was also requested to submit private medical 
and lay evidence that would corroborate his claimed 
disabilities.  The veteran was again warned that his failure 
to provide this information could have an adverse effect on 
his claims.  Another response was received from the NPRC in 
October 1993.  The NPRC was able to verify the veteran's 
active service dates, but had been unable to locate any 
additional service medical records.

In December 1993, the RO requested that the appropriate VA 
Medical Center (VAMC) provide all of the veteran's treatment 
records dated from 1978 to present.  These records were 
associated with the claims file in late December 1993 and 
were dated from November 1990 to October 1993.  In October 
1990, the veteran noted a medical history of yellow fever and 
a heart valve operation 16 years before.  The diagnoses were 
hypertension and status-post heart valve replacement.  An 
outpatient record of July 1991 reported a history of aortic 
valve replacement, thirteen years before, due to rheumatic 
fever.  The impression was status-post aortic valve surgery, 
hypertension, and questionable mitral regurgitation.  In 
February 1992, the diagnoses included stable coronary disease 
and status-post aortic valve disease.  The veteran was seen 
for gastrointestinal complaints in October 1992.  The 
diagnoses included history of gastroenteritis that had 
resolved, a history of electrolyte abnormalities secondary to 
gastroenteritis, and a history of microscopic hematuria.  An 
outpatient record of December 1992 reported that the 
veteran's medical problems included aortic valve replacement, 
questionable rheumatic fever, hypertension, premature 
ventricular contraction on electrocardiogram (EKG), and 
microscopic hematuria.  In February 1993, the veteran's 
medical problems were noted to include aortic valve 
replacement, hypertension, rheumatic fever, and a horseshoe 
kidney.  An outpatient record of September 1993 reported that 
the veteran had undergone an aortic valve replacement in 
1978.

Another response was received in February 1994 from the NPRC.  
The NPRC forwarded the U. S. Army Surgeon General's Office 
records dated in October 1994.  It was noted that the veteran 
had been hospitalized in the Central South Pacific for 
constipation of an unknown cause.  The veteran was 
subsequently returned to duty.

By rating decision of June 1994, the RO denied the veteran's 
claims for service connection for a psychiatric disability, 
ulcers, and residuals of rheumatic fever.  It was noted that 
the veteran had failed to respond to the RO's request for 
more detailed information about his military service and 
treatment needed to verify his claimed injuries.  The claimed 
disabilities were denied as the evidence of record failed to 
show that they were the result of the veteran's military 
service.  

The veteran filed a notice of disagreement in July 1994.  He 
claimed that he had been hospitalized in 1944 in Saipan for 
stomach pain and psychiatric problems.  The veteran alleged 
that he had suffered with severe fever and depression.  It 
was maintained by the veteran that he was diagnosed, at the 
time, with "DINGEE FEVER" and believed that this disease 
had caused his current heart disorder.  In a letter of 
January 1995, the RO requested that the veteran provide 
medical evidence that would support his claim of in-service 
dengue fever and its relationship to his current heart 
disorder.

A substantive appeal was received from the veteran in 
February 1995.  He claimed that he had a psychiatric 
disability that had started in 1944 due to his "Dungee 
Fever."  The veteran alleged that he had received treatment 
for his psychiatric disorder from the same physician, both in 
a private setting and at the VAMC, since 1945.  He also 
claimed that this same physician had treated his ulcer since 
1947.  The veteran asserted that his ulcers had developed 
within two years of his separation from the military.  It was 
the veteran's contention that he had suffered with both 
rheumatic and dengue fever in 1944 while stationed at Saipan 
and had a relapse of the diseases in 1945 or 1946.  He opined 
that his current heart disability was caused by his episodes 
of rheumatic and dengue fever.

By rating decision of September 1995, the RO denied the 
veteran's claim for service connection for residuals of 
dengue fever.  It was determined that the veteran had failed 
to submit medical evidence that he had dengue fever during 
his military service or that his current heart disorder was 
related to such an episode.  The RO found this claim to be 
not well-grounded.  

Another VA Form 9 was received from the veteran in December 
1995.  He claimed that his psychiatric problem had been 
treated by a private physician in the early 1950's.  The 
veteran alleged that it was at this time that a heart murmur 
had been found.  He noted that the physician had asked him if 
he had ever suffered with a high fever and the veteran 
reported he had while serving in the military in 1944.  It 
was claimed by the veteran that, at that time, so many men 
from his unit had suffered with dengue fever that they all 
could not be hospitalized.  The veteran alleged that his 
private physician had told him that his heart problems could 
have been caused by this episode of dengue fever.  It was 
noted that the veteran's private physicians had told him that 
his medical records had been transferred to the VAMC.  The 
veteran also reported the name of the hospital at which his 
aortic valve replacement had been completed in 1978.

The Board remanded this case in February 1997 for development 
of the veteran's private and VA medical records.  In April 
1997, the RO requested all of he veteran's treatment records 
dated from 1945 to present.  It was specifically requested 
that the VAMC recall all retired records.  The VAMC responded 
in April 1997 with the submission of outpatient records dated 
from March 1993 to March 1997.  These records noted continued 
treatment of the veteran's heart disease.  

In May 1997, the RO requested the veteran's available medical 
records from his private physician and the hospital at which 
he received an aortic valve replacement.  The veteran was 
also contacted by letter and informed of the RO's requests 
for his medical records.  He was asked to contact these 
healthcare providers and ensure that the requested records 
were forwarded to the VA.  The veteran was informed that his 
failure to provide this evidence to the VA could have an 
adverse effect on his claims. 

The veteran's private physician responded in June 1997.  This 
physician reported that he had not treated the veteran within 
the last seven years and records prior to this time were now 
unavailable.  The private hospital responded in mid-June 1997 
that the veteran's treatment records were not available.  

In May 1997, the RO again requested the veteran's available 
service medical records from the NPRC.  Attached to this 
request was additional information from the veteran about his 
military service and medical treatment.  The NPRC responded 
in October 1997 that the information provided by the veteran 
was not detailed enough and needed the month and year of 
claimed medical treatment and the unit the veteran had been 
assigned to at that time.  By letter of late October 1997, 
the RO requested this information from the veteran.  In 
November 1997, the veteran responded that he could not 
provide any additional information.

The veteran submitted a private discharge summary in May 
1998.  This summary described a hospitalization from October 
to November 1978 for an aortic valve replacement.  It was 
reported that the veteran had been known to have a heart 
murmur for many years.  The veteran had heart failure several 
months prior to his hospitalization and cardiac 
catheterization revealed significant aortic stenosis and 
insufficiency and moderate reduction of the left ventricular 
function.  In November 1978, the veteran underwent surgery 
for the emplacement of an aortic valve prosthesis.  The final 
diagnoses were aortic insufficiency and stenosis, recurrent 
and chronic left vein thrombophlebitis, and aortic valve 
replacement.

A letter was received from the VAMC in September 1998 that 
reported that the veteran had first been seen at that 
facility in November 1990.  It was noted that a search of the 
VAMC's records had failed to show that the veteran had been 
treated by this institution prior to that date.

With additional information provided by the veteran in March 
1998, the RO requested the following month that the NPRC 
again try to find any available service medical records for 
the veteran.  The NPRC responded in August 1998 that there 
was no reference to the veteran in the available sick or 
morning reports for the units he had identified.  In a 
supplemental statement of the case (SSOC) the RO informed the 
veteran that his claims for service connection had again been 
denied.


II.  Applicable Criteria.

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury 
suffered, or disease contracted, in the line of duty.  38 
U.S.C.A. §§  1110, 1131 (West 1991); 38 C.F.R. §§  3.303, 
3.304 (1998).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1998).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability in the form of a 
medical diagnosis, of incurrence or aggravation of a disease 
or injury in service in the form of lay or medical evidence, 
and of a nexus between the in-service injury or disease and 
the current disability in the form of medical evidence.  
Caluza v. Brown, 7 Vet. App. 498 (1995).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 (1998) 
as to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  
38 C.F.R. § 3.303(b) (1998).  This rule does not mean that 
any manifestation in service will permit service connection.  
To show chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the disease identity is established, there is no requirement 
of evidentiary showing of continuity.  Continuity of 
symptomatology is required where the condition noted during 
service or in the presumptive period is not shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the condition noted during 
service is not shown to be chronic or the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  The regulation requires continuity of 
symptomatology, not continuity of treatment.  Wilson v. 
Derwinski, 2 Vet. App. 16, 19 (1991).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has established the 
following rules with regard to claims addressing the issue of 
chronicity.  The chronicity provision of 38 C.F.R. § 3.303(b) 
is applicable where evidence, regardless of its date, shows 
that a veteran had a chronic condition in service and still 
has such condition.  Such evidence must be medical unless it 
relates to a condition as to which, under the Court's case 
law, lay observation is competent.  If the chronicity 
provision is not applicable, a claim may still be well 
grounded if (1) the condition is observed during service, (2) 
continuity of symptomatology is demonstrated thereafter and 
(3) competent evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 489 (1997).  A 
lay person is competent to testify only as to observable 
symptoms.  See Savage; Falzone v. Brown, 8 Vet. App. 398, 403 
(1995).  A lay person is not, however, competent to provide 
evidence that the observable symptoms are manifestations of 
chronic pathology or diagnosed disability.  Id.

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Although the veteran is 
competent to testify as to his in-service experiences and 
symptoms, where the determinative issue involves a question 
of medical diagnosis or causation, only individuals 
possessing specialized medical training and knowledge are 
competent to render such an opinion.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Lay assertions of medical causation 
will not suffice initially to establish a plausible, well-
grounded claim, under 38 U.S.C.A. § 5107(a).  Grottveit v. 
Brown, 5 Vet. App. 91(1993).


III.  Analysis.

Service Connection for a Psychiatric Disability and Ulcers.

There is no diagnosis for either a psychiatric disorder or an 
ulcer in the available medical records.  There is no medical 
evidence in recent years to indicate that the veteran 
currently suffers with a psychiatric disorder or ulcers.  The 
veteran, as a lay person, is not competent to provide a 
diagnosis.  Without a medical diagnosis indicating current 
disabilities, the veteran's claims are not well-grounded 
under either the Caluza or Savage tests.  He was specifically 
informed in the SOC of November 1995 and the SSOC of March 
1999 of the criteria necessary to make his claims well-
grounded.  Therefore, the VA has met is duty to inform the 
veteran of the requirements for a submission of a well-
grounded claim.  See Robinette v. Brown, 8 Vet. App. 69 
(1995).  The VA has no duty to assist in a claim that is not 
well-grounded.  See Grottveit v. Brown, 5 Vet. App. 91 
(1993).  This is especially true of the missing service 
medical records, as these documents would not be pertinent in 
establishing a current disability.  Therefore, service 
connection for a psychiatric disability and ulcers is denied.




Whether the Claims for Service Connection for the Residuals 
of Dengue Fever and Rheumatic Fever are Well-Grounded.

As noted above, the veteran's service medical records are 
missing and are presumed destroyed in a fire at the NPRC in 
the early 1970's.  The veteran has claimed that he 
experienced a high fever in 1944 while serving at Saipan due 
to either dengue or rheumatic fever.  He also alleges that a 
heart murmur was discovered soon after leaving the military 
and his private physician told him that this was the result 
of the fever he had experienced in the military.  For 
purposes of determining if this claim is well-grounded, the 
Board will accept the veteran's assertions as creditable.  
See King v. Brown, 5 Vet. App. 19 (1993).  The private 
discharge summary of November 1978 indicates that the veteran 
had a long history of heart murmur, but failed to note the 
date of onset.  This medical record appears to link this 
heart murmur to the veteran's aortic valve disorder.  The 
current VA medical records have listed rheumatic fever as one 
of the veteran's medical problems.

Based on the above evidence, the veteran's claim for service 
connection for the residuals of dengue and rheumatic fever 
are well-grounded.  As he is competent to provide evidence of 
symptomatology, it is accepted that he suffered a high fever 
during his military service.  While the Court has held that 
statements relayed by a lay person as to what a physician had 
told him or her are insufficient to establish a diagnosis or 
well-ground a claim, in the current circumstances this 
precedent does not apply.  Robinette v. Brown, 8 Vet. App. 
69, 77 (1995), see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  In the cases dealing with the issue of a 
veteran's assertion of what a physician had told him, there 
was contemporaneous medical evidence available for review.  
In the present case, the veteran's military and private 
medical records have been destroyed and there is no basis on 
which to confirm or repudiate what the veteran has claimed.  
It is plausible based on the information contained in the 
private discharge summary of November 1978 that the veteran's 
private physician had noted a heart murmur soon after leaving 
service and related it to his history of a high fever.

In the current case, the veteran has presented plausible 
evidence that he suffered a high fever during his military 
service and that this fever is related to his current heart 
disorder.  Under these circumstances, the veteran's claims 
for service connection for residuals of dengue and rheumatic 
fever are well-grounded.  This issue is discussed further in 
the remand section below.


ORDER

Evidence of a well-grounded claim not having been submitted 
with respect to the issue of service connection for a 
psychiatric disability, to include PTSD, this appeal is 
denied.

Evidence of a well-grounded claim not having been submitted 
with respect to the issue of service connection for ulcers, 
this appeal is denied.

The claim for service connection for residuals of dengue 
fever, to include a heart disorder, is well grounded.

The claim for service connection for residuals of rheumatic 
fever, to include a heart disorder, is well grounded.


REMAND

According to the Court's decision in Gobber v. Derwinski, 2 
Vet. App. 470 (1992), the VA has a heightened duty to assist 
when pertinent records are in the control of the U. S. 
Government.  38 U.S.C.A. § 5107(a) (West 1991).  When service 
medical records are missing, the VA has a heightened duty to 
assist and explain its determinations.  See O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991).  As the veteran has 
submitted well-grounded claims for service connection for 
dengue and/or rheumatic fever to include a heart disorder, 
the VA is required to provide the veteran with a VA 
examination to elicit an opinion on his claimed in-service 
high fever and his current heart disorder.  See Wilson v. 
Derwinski, 2 Vet. App. 16 (1991).  In view of the foregoing, 
and in order to evaluate the veteran's claim, the case is 
REMANDED to the RO for the following development:

1.  The veteran should be afforded a VA 
cardiovascular examination.  The purpose 
of this examination is to determine 
whether the veteran's current aortic 
valve disease is the result of his 
claimed high fever (asserted to be the 
result of rheumatic and/or dengue fever) 
during his military service.  Such tests 
as the examining physician deems 
necessary should be performed.  The 
clinical findings and reasons upon which 
the opinion is based should be clearly 
set forth.  If the examiner is unable to 
form an opinion on any of the requested 
findings, he should note the reasons why 
such an opinion can not be made.  The 
claims folder must be made available to 
the examining physician prior to the 
examination so that he or she may review 
pertinent aspects of the veteran's 
medical history.  The examiner should 
express opinions for the record on the 
following:

>Is it at least as likely as not 
that the veteran's aortic valve or 
other cardiac disease is 
etiologically related to the 
veteran's high fever (rheumatic 
and/or dengue fever) of 1944?  The 
examiner should use language in his 
or her answer similar to the 
language highlighted in the above 
question.  The examiner should 
refrain from using phrases like 
"maybe", "possibly", or "could 
have."

2.  Thereafter, the RO must review the 
claims folder and ensure that all of the 
foregoing development actions 

have been conducted and completed in 
full.  If any development is incomplete, 
including if the requested examination 
does not include all opinions requested, 
appropriate corrective action is to be 
implemented.

3.  Following completion of this action, 
the RO should review the evidence and 
determine whether the veteran's claim on 
appeal may now be granted.  If the RO's 
decision on this issue remains adverse to 
the veteran, then a SSOC should be sent 
to the veteran and his representative.  
Thereafter, subject to current appellate 
procedures, the case should be returned 
to the Board for further appellate 
consideration, if appropriate.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

The veteran need take no further action until he is notified.  
The purpose of this REMAND is to obtain additional medical 
information.  No inference should be drawn regarding the 
final disposition of the claim as a result of this action.  
The 




appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).





		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals



 

